DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of  group I comprising claims 29, 44, 45 and 47  in the reply filed on 10/20/2021 is acknowledged.
Claims 30, 46 and 48 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.	Claims 29, 44 and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. (US 2006/0054941; “Lu”) in view of  Tom-Moy et al. (US 6,235,488; “Tom-Moy”).
Regarding claim 29, Lu teaches an assembly comprising:
at least one active sensor and at least one reference sensor (e.g., BAW resonators are in the form of a 2D array (active and reference sensors); paragraphs 52 – 54; figure 5), wherein each of the active sensor and the reference sensor comprises:
at least a first resonator, the at least first resonator having a first surface and an opposing second surface and the first resonator (e.g., BAW resonator sensor 50 has a top surface (second surface) adjacent the second electrode 54 and a bottom surface (first surface) adjacent the first electrode 56; figure 5; paragraphs 48 – 52) comprising:

a piezoelectric layer (e.g., piezoelectric layer 52; figure 5; paragraphs 48 – 52); and
a top electrode (e.g., second electrode 54 (top electrode); figure 5; paragraphs 48 – 52), 
wherein the piezoelectric layer is positioned between the bottom electrode and the top electrode (e.g., the piezoelectric layer 52 is placed between the first electrode 56 and the second electrode 54; figure 5; paragraphs 48 – 52); 
a metal oxide layer positioned on at least the second surface of the first and second resonator of both the at least one active and at least one reference sensors (e.g., the ZnO nanotips 12 are placed on top the second electrodes 54 of the BAW resonator 50 array; figure 5; paragraphs 48 – 52); and
a molecular recognition component layer  (e.g., biotinylated DNA; figure 5; paragraphs 48 – 50 and 56 – 58), the molecular recognition component of the molecular recognition component layer bound to the coupling layer over the at least one active sensor (e.g., the avidin coated ZnO nanotips 12 are linked with biotinylated DNA molecular recognition layer; figure 5; paragraphs 48 – 50 and 56 – 58). 
Lu teaches wherein both the at least one active sensor and the at least one reference sensor have a substantially circular shape (e.g., ZnO nanotip array comprising circular nanotips 12; figure 1b; paragraph 26).
Lu does not specifically teach a coupling layer positioned adjacent the second surface of at least the first resonator of both the active sensor and the reference sensor, the coupling layer comprising silicon atoms; and 

However, Tom-May teaches a similar biosensor having a metal oxide layer having a thickness from about 10 Å to about 500 Å and the metal oxide layer comprising oxygen atoms (the silicon dioxide layer (metal oxide) is 500 Å thick; col.4, lines 34 - 48); a coupling layer, the coupling layer comprising silicon atoms (GOPS (coupling layer) which comprises silicon atoms; col. 4, lines 34 - 48), the silicon atoms of the silane layer bound to oxygen atoms in the metal oxide layer (GOPS (a silane-based coupling layer) which comprises silicon atoms attached to a silicon dioxide layer; col. 4, lines 34 - 48); and a reference binding material layer (e.g., ligand-binding layer; col. 2, lines 12 - 37), the reference binding material of the reference binding material layer bound to the coupling layer over the at least one reference sensor, wherein the reference binding material is different than the molecular recognition component (ligand-binding layer comprises ligand bearing substance (e.g., a different molecular recognition components) disposed adjacent GOPS coupling agent (coupling layer) of the biosensor; figure 1; col. 2, lines 12 - 37; col. 4, lines 34 - 48). These additional features incorporated into the Lu sensor would increase the range of analytes that could be analyzed and enhance sensor performance. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results (see MPEP § 2143, A.). The Applicant is advised that the Supreme Court decision in KSR International Co. v. Teleflex Inc., 550 U.S. 82 USPQ2d 1385 (2007) has affirmed that the threshold requirement  for a prima facie case of obviousness is “demonstrating that each element was, independently, known  in the prior art.” Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention to modify the sensor KSR International v. Teleflex, Inc., 127 S. Ct. 1727, 1741 (2007), in which the Court stated that “[a] court must ask whether the improvement is more than the predictable use of prior art elements according to their established functions.” Id. at 1731. 
Regarding claim 44, Tom-May teaches that the a metal oxide layer has a thickness from about 10 Å to about 500 Å and the metal oxide layer comprising oxygen atoms (the silicon dioxide layer (metal oxide) is 500 Å thick; col.4, lines 34 - 48);
Regarding claim 47, Lu further teaches wherein the assembly comprises at least one reference sensor and at least two active sensors (e.g., the BAW resonators are in the form of  a 2D array (one reference sensor and at least two active sensors); figure 5; paragraphs 52 – 54).
2.	Claim 45 is rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. (US 2006/0054941; “Lu”) and  Tom-Moy et al. (US 6,235,488; “Tom-Moy”), and further in view of  Loschonsky et al. (US 2010/0127600; “Loschonsky”).
Regarding claim 45, Lu does not specifically teach wherein the sensor further comprises a Bragg reflector stack positioned beneath the bottom electrode of at least the first resonator.
Lu does teach that the ZnO nanotip sensor array can utilize optical sensing mechanisms (e.g., paragraphs 21 and 27).
Loschonsky teaches the use of a Bragg reflector configuration with a piezoelectric sensor (e.g., paragraphs 36 and 60). The combination of familiar elements is likely to be obvious when it does no more than yield predictable results (see MPEP § 2143, A.). The Applicant is advised KSR International Co. v. Teleflex Inc., 550 U.S. 82 USPQ2d 1385 (2007) has affirmed that the threshold requirement  for a prima facie case of obviousness is “demonstrating that each element was, independently, known  in the prior art.” Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention to provide wherein the sensor further comprises a Bragg reflector stack positioned beneath the bottom electrode of at least the first resonator to enhance sensor performance. Examiner submits that these arguments are in line with the Supreme Court unanimous opinion, KSR International v. Teleflex, Inc., 127 S. Ct. 1727, 1741 (2007), in which the Court stated that “[a] court must ask whether the improvement is more than the predictable use of prior art elements according to their established functions.” Id. at 1731. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J. SINES whose telephone number is (571)272-1263. The examiner can normally be reached 9 AM-5 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth A Robinson can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 

BRIAN J. SINES
Primary Patent Examiner
Art Unit 1796



/BRIAN J. SINES/Primary Examiner, Art Unit 1796